Citation Nr: 0519949	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  96-35 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a combined rating in excess of 40 percent for 
right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty for 
training from January 7, 1991 to January 11, 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which, in part, determined that a rating in excess of 10 
percent was not warranted for the veteran's right knee 
disability.  Subsequent decisions increased the rating to 20 
percent (in April 1997), added a separate rating for painful 
motion, (10 percent) (in November 2002), and then increased 
the rating for painful motion to 20 percent (in June 2005); 
the combined rating for the right knee disability is now 40 
percent.  Since that rating is less than the maximum provided 
under the applicable criteria (and since the veteran has not 
expressed satisfaction with the rating), it does not 
represent a complete grant of the benefit sought, and the 
appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  In 
March 2004 the case was remanded for compliance with the 
notice provisions of the VCAA, and to update the record.  

The veteran has relocated, and her claims file is now under 
the jurisdiction of the Waco, Texas RO.  A hearing before a 
decision review officer was held at the Boise RO in August 
1996; a transcript of the hearing is of record.


FINDINGS OF FACT

The veteran's service connected right knee disability is 
manifested by no more than moderate instability and by 
arthritis with painful motion; compensable limitation of 
flexion or extension or severe instability is not shown.


CONCLUSION OF LAW

A combined rating in excess of 40 percent is not warranted 
for the veteran's service connected right knee disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (Codes) 5003, 5010, 5257, 5260, 5261 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  

As noted above, in March 2004 the case was remanded to ensure 
compliance with the VCAA.  The Board finds that the mandates 
of the VCAA are now met.  The veteran has been advised of 
VA's duties to notify and assist in the development of the 
claim.  A March 2004 letter from the RO informed the veteran 
of her and VA's responsibilities in claims development and of 
the type of evidence needed to establish her claim.  Rating 
decisions from March 1996, April 1997, November 2002 and June 
2005, a July 1996 statement of the case (SOC) and 
supplemental SOC's from May 1997, January 2003 and June 2005 
notified her of what the evidence showed, why the various 
ratings were assigned and why higher ratings were not 
assigned.  Regarding notice content, while the veteran was 
not advised verbatim to submit everything she had pertinent 
to her claim, the March 2004 letter asked her to either 
submit or identify (for VA to obtain) any other evidence that 
might support her claim. This was equivalent to advising her 
to submit everything she had pertinent to the claim.  There 
is no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained records of 
relevant treatment and evaluation.  VA also provided the 
veteran with medical examinations in August 1996, February 
1997, July 1998, November 1999, September 2002 and August 
2003.  The veteran has not identified any additional evidence 
pertinent to her claim. VA's assistance obligations are met.  
No further assistance to the veteran is required.  She is not 
prejudiced by the Board's proceeding with appellate review.


II.  Factual Background

The record shows ongoing treatment for right knee problems 
from the time of the veteran's knee injury in January 1991 
(during a period of active duty for training) to the present.  
In January 1991, she slipped on ice and fell, injuring the 
right knee.  The diagnosis was post-traumatic anterior 
patellar pain syndrome, and the veteran received arthroscopic 
surgery for lateral retinacular release.  Service connection 
for right knee disability as a result of this injury was 
initially granted in January 1993. The disability was rated 
noncompensable effective December 1992.  In October 1993 the 
rating was increased to 10 percent effective December 1992.  
The increase was based on the veteran suffering from a 
condition analogous to osteomalacia with pain on motion that 
involved arthroscopic surgery in February 1993 to release the 
medial plical band.  A temporary 100 percent rating (for 
convalescence following surgery) was assigned for 
approximately one month from February 24, 1993.   The veteran 
also underwent right tibial tubercle osteotomy in August 
1993, surgery to remove two screws from the August 1993 
tibial surgery in August 1994, arthroscopic surgery to repair 
attachment of the vastus lateralis muscle of the right knee 
in October 1995, and a right patellectomy in December 1996.

On general VA examination in November 1999, the diagnostic 
impressions were internal derangement of the right knee, 
multiple surgeries, patellectomy and instability of the right 
knee.  The veteran had a 20 cm anterior central scar that was 
well healed.  There was no crepitation on motion and the 
cruciate ligaments were intact.  She had both medial and 
lateral laxity of the knee on valgus and varus stresses.  
Range of motion was from 0 degrees extension to 90 degrees 
flexion.  The veteran wore a brace extending from the thigh 
into the shoe.  She indicated that she had right leg pain 
that sometimes radiated down to her ankle.

On September 2002 VA examination of the right knee, the 
diagnostic impression was history of fracture of the right 
patella with six subsequent operative procedures, with 
eventual removal of the patella.  There was still knee pain 
with moderate instability and moderate, progressive 
disability.  November 1999 X-rays showed that medial and 
lateral joint spaces were maintained, the patella was absent, 
and there was no acute process.  Physical examination showed 
an anterior scar, vertically placed over the right knee, 
measuring 20 centimeters.  There was tenderness all around 
palpation of the right knee, a single fluid accumulation and 
no crepitus.  There was a moderate laxity to lateral 
movement, a positive Lachman's and range of motion was to 130 
degrees.  The veteran reported severe pain in the knee, some 
swelling and difficulty with walking on the right leg.  Her 
only exercise was walking about a quarter of a mile once a 
week because of the instability of the knee, which she 
described as severe with falling 1 or two times per week.  

August 2003 VA X-rays of the right knee showed mild soft 
tissue swelling anterior to the tibial tubercle with no acute 
fracture or joint effusion and no significant osteoarthritis.  
There were mild diffuse osteopenic changes in the bones 
around the knee joint.  Knee joint space and articular 
margins appeared normal.  There was evidence of right 
patellectomy, with no sign of any significant osteophytosis 
or loose bodies in relation to the knee joint.  The 
diagnostic impression was diffuse osteopenia and evidence of 
a right patellectomy. 

On August 2003 VA right knee examination, the diagnostic 
assessment was status post trauma with removal of the left 
[sic] patella in 1996 with continued knee pain and 
instability and moderate disability with progression.  The 
knee joint itself showed no degenerative joint disease, but 
the surrounding tissues showed swelling and increased uptake 
on bone scan (a clear indicator of active inflammation).  
This was reliable evidence that the veteran was having 
ongoing problems, which were believed to be the source of her 
pain.  Physical examination showed a 20 cm scar about the 
right knee, vertically placed.  Range of motion was 0 to 120, 
which produced pain.  There was 5 degrees of valgus deformity 
of the knee and some fluid about the knee with generalized 
tenderness to palpation.  There was moderate laxity with 
valgus compression.  The veteran reported that her pain level 
was 7 out of 10 and was associated with swelling and that the 
knee gave way about once a week.  She walked about a quarter 
of a mile a day and had used a brace for 10 years and a cane 
for seven years.  

On January 2004 VA outpatient orthopedic visit, the 
diagnostic assessment was right knee osteoarthritis, status 
post patellectomy.  X-rays demonstrated a right knee with 
bicompartmental moderate degenerative joint disease and an 
absent patella.   Examination showed a well-healed midline 
scar of the knee with full extension and flexion to about 130 
degrees.  The knee was relatively ligamentously stable apart 
from the absent patella.  The veteran indicated that over the 
last couple of years her knee pain had gotten worse and the 
knee would give way intermittently causing her to fall to the 
ground.  She did not describe any frank dislocation, however.  
The examining physician discussed with the veteran either 
injecting her knee with steroids or putting her on the 
waiting list for a total knee replacement.  The veteran 
decided to proceed with a total knee replacement.  

III.  Criteria and Analysis

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate diagnostic codes identify specific disabilities. 38 
U.S.C.A. § 1151; 
38 C.F.R. Part 4.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that such separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable or (under Diagnostic Code 5003), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's right knee disability has been given a 20 
percent rating under Code 5257 for moderate recurrent 
subluxation or lateral instability and a 20 percent rating 
under Code 5010 for arthritis due to trauma substantiated by 
X-ray findings.   

Under Code 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating when slight, a 20 percent rating 
when moderate, and a 30 percent rating when severe.

Code 5010 provides for a rating of limitation of motion under 
the diagnostic codes applicable to the affected body part.  
38 C.F.R. § 4.71a.  If limitation of motion is present, but 
noncompensable, a rating of 10 percent is for application for 
each major joint.  In the absence of limitation of motion a 
20 percent rating is warranted when there is X-ray evidence 
of involvement of 2 or major joint groups or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is warranted when there is simply X-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups.   Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. [Plate II, 
reflects that normal extension of the knee is to zero 
degrees, and normal flexion is to 140 degrees.]   Id.

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; and 20 percent when limited to 15 
degrees.  Higher ratings are available for more severe 
limitations.  Id.

The greatest degree of limitation of motion shown on VA 
examinations from November 1999, September 2002 and August 
2003 and January 2004 is 0 degrees extension to 90 degrees 
flexion.  The record contains no evidence that flexion is 
limited to 45 degrees so as to warrant a 10 percent rating 
for limitation of flexion and no recent evidence that 
extension is limited to 10 degrees so as to warrant a 10 
percent rating for limitation of extension.  Consequently, a 
rating in excess of 20 percent for right knee osteoarthritis 
with limitation of motion under Codes 5260, 5261 is not 
warranted.  As Code 5010 provides no additional way to attain 
a rating in excess of 20 percent for arthritis of the right 
knee, a rating in excess of 20 percent for right knee 
osteoarthritis is not warranted.     

In terms of knee instability under Code 5257, the recent VA 
examinations have generally shown a moderate level of 
instability.  The November 1999 VA examination showed both 
medial and lateral laxity of the knee when placed on varus 
and valgus stresses and the September 2002 VA examination 
showed moderate laxity to lateral movement and a positive 
Lachman's test.  The August 2003 VA examination also showed 
moderate laxity with valgus compression.  Additionally, the 
veteran has consistently complained of knee instability, 
indicating on the January 2004 outpatient visit that the knee 
gives way intermittently, causing her to fall to the ground.  
Given that the medical record consistently shows moderate 
(but not greater) instability, a 20 percent (but no higher) 
rating is warranted under Code 5257.  Specifically, as there 
is no medical assessment of severe instability, a 30 percent 
rating for such impairment is not warranted. 

Additional criteria for rating disability of the knee do not 
apply as ankylosis and malunion or nonunion of the fibula and 
tibula are not shown.  See Codes 5256 and 5262.  Also, a 
rating for he veteran's surgical scar has been considered 
under 38 C.F.R. § 4.118, however the record does not show any 
impairment arising from the scar itself, and the scar is not 
shown to be of sufficient size to otherwise warrant 
compensation.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what she is presently 
being compensated for.  38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).

Given that the medical evidence of record does not show 
limitation of motion severe enough to warrant a higher than 
20 percent rating for the veteran's right knee arthritis and 
does not show more than a moderate (20 percent) level of 
right knee instability, a combined rating in excess of 40 
percent for the veteran's right knee disability is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim and it must be denied.   

Finally, it is noteworthy that the veteran is a candidate for 
a total knee replacement.  Such procedure would warrant 
rating under Code 5055 (which provides for higher ratings). 


ORDER

A combined rating in excess of 40 percent for right knee 
disability is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


